Name: 98/102/EC: Council Decision of 20 January 1998 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing for the period 1 July 1997 to 30 June 2000 the fishing rights and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire
 Type: Decision
 Subject Matter: fisheries;  Africa;  European construction;  international affairs
 Date Published: 1998-01-31

 Avis juridique important|31998D010298/102/EC: Council Decision of 20 January 1998 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing for the period 1 July 1997 to 30 June 2000 the fishing rights and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire Official Journal L 025 , 31/01/1998 P. 0081 - 0082COUNCIL DECISION of 20 January 1998 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing for the period 1 July 1997 to 30 June 2000 the fishing rights and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire (98/102/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire, and in particular Article 13 thereof (1),Having regard to the proposal from the Commission,Whereas the Community and the Republic of CÃ ´te d'Ivoire have held negotiations to determine the amendments or additions to be made to the abovementioned Agreement at the end of the period of application of the Protocol thereto;Whereas a new Protocol was initialled on 30 June 1997 as a result of those negotiations;Whereas, under the latter Protocol, Community fishermen enjoy fishing rights in waters under the sovereignty or jurisdiction of the Republic of CÃ ´te d'Ivoire from 1 July 1997 to 30 June 2000;Whereas the Protocol in question must be applied at the earliest opportunity if fishing activities by Community vessels are not to be interrupted; whereas, to that end, the two Parties initialled an Agreement in the form of an exchange of letters providing for the provisional application of the initialled Protocol from the day after that on which the Protocol in force expired; whereas that Agreement should be approved pending a final decision to be adopted in accordance with Article 43 of the Treaty;Whereas the fishing possibilities should be apportioned among the Member States on the basis of the traditional allocation of fishing possibilities under the fisheries Agreement,HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing the fishing rights and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire for the period 1 July 1997 to 30 June 2000 is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2 The fishing possibilities established in the Protocol shall be apportioned among the Member States as follows:(a) freezer trawlers fishing demersal species:Spain: three vessels;(b) tuna fishing vessels:France: 25 vessels,Spain: 30 vessels,Portugal: five vessels.If the fishing opportunities laid down in the Protocol are not used up by licence applications from those Member States, the Commission may consider licence applications from any other Member State.Article 3 The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community.Done at Brussels, 20 January 1998.For the CouncilThe PresidentJ. CUNNINGHAM(1) OJ L 379, 31. 12. 1990, p. 3.